Citation Nr: 0843869	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 3, 1950 to 
December 12, 1950.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, declined to reopen a 
previously-denied claim for service connection for a back 
disorder.

In November 2008, the veteran testified during a hearing 
before the undersigned at the RO; a transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004).  A "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is another precedent decision enacted during the 
pendency of this appeal pertaining specifically to a petition 
to reopen a previously denied claim for VA benefits.  In Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, in 
providing a claimant with notice of the legal requirement of 
"new" and "material" evidence as the pre-requisite for 
reopening a previously denied claim, the content of the VCAA 
notice issued must inform the appellant of the "unique 
character of evidence that must be presented" in order to 
reopen the denied claim in the specific case at issue - 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  Additionally, comprehensive VCAA notice 
for a petition to reopen requires that the claimant is 
informed of the definition of "new" evidence with reference 
to his/her claim.  The failure to describe what would 
constitute "material" evidence in almost all circumstances 
will have a prejudicial effect upon the adjudication of the 
claim, and thus the absence of such information would not be 
harmless error.  However, the failure to notify a claimant of 
the need to provide "new" evidence would not have a 
prejudicial effect on the outcome of a petition to reopen, in 
the specific instance where that claim was previously denied 
on the basis of an element for which no evidence had 
previously been submitted, since any evidence submitted would 
by definition be new.

A preliminary review of the record in this particular appeal 
reflects that the veteran's original claim for service 
connection for back disability was denied by the RO in April 
1988.  The veteran did not perfect an appeal of this 
decision.  The basis for the RO's decision was that the 
evidence did not show that a back disorder was incurred in or 
aggravated by service.  Subsequent Board decisions in October 
1989 and April 1999 declined to reopen the claim for service 
connection for a back disorder.  

In an unappealed May 2004 rating decision, the RO also 
determined that new and material evidence had not been 
received to reopen the claim because the evidence received 
still did not show that a current back disability was related 
to service.  This is the most recent final decision of 
record.  In February 2005, the veteran filed the current 
claim to reopen that is on appeal.  

Upon review, the Board notes that the veteran has not 
received notice regarding reopening of a previously finally 
denied claim for service connection that complies with the 
VCAA.  The VCAA notice letter sent to him in March 2005 did 
not explain what constitutes new and material evidence, and 
did not specifically identify the type of evidence (e.g., an 
opinion from a medical professional relating a current back 
disorder to military service) that is necessary to satisfy 
the element of the underlying claim that was found 
insufficient in the most recent May 2004 final denial, in 
accordance with Kent, supra.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Send the veteran a VCAA notice 
letter specifically concerning the 
issue of whether new and material 
evidence has been received to reopen 
service connection for a back 
disability.  The letter must: 
(i) advise him of the type of evidence 
needed to substantiate this claim; (ii) 
apprise him of the evidence he must 
submit; and (iii) apprise him of the 
evidence VA will obtain.  In addition, 
the letter must provide notice of the 
legal requirement of "new" and 
"material" evidence as the pre-
requisite for reopening this previously 
denied claim.  The letter must describe 
what evidence would be needed to 
substantiate the element or elements 
found insufficient in the previous 
denial, i.e., medical evidence that a 
current back disorder is related to 
military service.  See the May 2004 RO 
decision.  This notice is required by 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Then, after giving the veteran an 
opportunity to respond to this 
additional VCAA notice regarding the 
claim to reopen, determine whether 
there is new and material evidence to 
reopen service connection for a back 
disorder.  If the claim is not reopened 
(or reopened but not granted on the 
merits), send the veteran and his 
representative a supplemental statement 
of the case, and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


